Citation Nr: 0400945	
Decision Date: 01/12/04    Archive Date: 01/22/04	

DOCKET NO.  03-01 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines



THE ISSUE

Whether the appellant has forfeited eligibility for VA 
benefits under 38 U.S.C.A. § 6103(a) (West 2002).  



WITNESSES AT HEARING ON APPEAL

The veteran and his daughter



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had recognized military service from November 
1941 to June 1946 and was a prisoners of war (POW) from April 
to October 1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 forfeiture decision made by 
the Department of Veterans Affairs (VA) Compensation and 
Pension service, which was initiated by the VA Regional 
Office (RO) in Manila, the Philippines.  The case is now 
ready for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been obtained or requested.  

2.  On August 17, 2000, the veteran signed a sworn affidavit 
to the effect that he personally knew a man named [redacted] who 
was confined together with him as a fellow POW in 
Camp O'Donnell, Capas, Tarlac, and that Mr. [redacted] suffered 
swelling of the joints, muscles and lower extremities when, 
in fact, the veteran did not know Mr. [redacted] at any time 
during his confinement as a POW or at any later time, and the 
veteran knowingly executed this affidavit for the purpose of 
assisting another individual in obtaining VA benefits.  


CONCLUSION OF LAW

The statutory criteria for forfeiture of the appellant's 
rights, claims, and benefits under the laws administered by 
VA have been met beyond a reasonable doubt.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 6103 (West 2002); 38 C.F.R. 
§§ 3.901, 3.905 (2003); Trilles v. West, 13 Vet. App. 314 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing that liberalizing 
legislation is applicable to the veteran's appeal.  The VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate claims, and to make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate 
claims.  

The claims folder reveals that the veteran was informed of 
the statutory basis for forfeiture actions, and of the 
evidence considered by the RO in initiating a forfeiture of 
his VA benefits.  The veteran was notified of a proposed 
forfeiture action which included the reasons and bases 
supporting such action.  The veteran submitted statements in 
his support and provided testimony at a personal hearing at 
the RO in October 2002.  All known and available evidence 
relevant to this forfeiture action has been collected for 
review, and the evidence on file does not show and the 
veteran does not contend that there is any additional 
evidence relevant to this appeal which has not been collected 
for review.  The Board finds that there is no reasonable 
likelihood that any additional evidence is available with 
respect to the issue of forfeiture, and the veteran has been 
informed of the evidence which he must present and the 
evidence which VA would collect on his behalf.  The duties 
to assist and notify under VCAA have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Whoever knowingly makes a false or fraudulent affidavit 
concerning any claim for benefits under the laws administered 
by VA (except for insurance benefits) shall forfeit all 
rights, claims, and benefits under all laws administered by 
VA (except insurance benefits).  38 U.S.C.A. § 6103(a); 
38 C.F.R. § 3.901(a).  

Forfeiture will not be declared until an individual has been 
notified by VA of the right to present a defense and notice 
of the specific charges, a detailed statement of the evidence 
supporting the charges, citation and discussion of the 
applicable statute, the right to submit a statement or 
evidence within 60 days either to rebut or explain, and the 
right to a hearing within 60 days.  38 C.F.R. § 3.905(b). 

The burden of proof is upon VA to show that forfeiture is 
supported by the evidence beyond a reasonable doubt.  
Trilles v. West, 13 Vet. App. 314 (2000).  

Analysis:  In June 1997, the veteran submitted a claim for 
service connection for disabilities attributable to his POW 
experience.  Following examination, service connection was 
granted for ischemic heart disease with a 30 percent 
evaluation.  This evaluation was later increased to 
60 percent and entitlement to a total rating based upon 
individual unemployability was granted effective in January 
1998.  

In August 2000, the veteran signed a sworn, joint affidavit 
with another individual.  This affidavit reported that the 
veteran personally had been confined as a POW with a 
Mr. [redacted] at Camp O'Donnell and that they all experienced 
similar hardships which included swelling in the joints of 
the lower extremities and suffered from coronary 
insufficiency.  

A field examination was later requested and conducted.  This 
investigation included an interview with the veteran which 
resulted in the completion of a signed and sworn deposition, 
which was witnessed and signed by one of the veteran's 
daughters indicating that it was a correct translation from 
Tagalog to English.  The veteran's deposition reported that 
he had been a POW at Camp O'Donnell, but that he did not know 
Mr. [redacted] or his co-affiant at any time during or after 
military service.  When asked why he signed the affidavit in 
support of Mr. [redacted], the veteran reported that he did not 
read or write English, but that he signed this affidavit at 
the urging of two women who came to visit him in his house 
and who did not mention the name of the beneficiary, but who 
told him that his signature was needed to assist a fellow 
Philippine veteran and POW.  The veteran reported that when 
he asked if this might cause him trouble with his VA 
benefits, the women told him not to worry because it would 
have no bearing on his benefits.  He said no promise of 
payment was offered him for his signature.  The veteran was 
also asked about inconsistencies between forms he completed 
at service separation, and forms he later completed in 
advancing his claim for service-connected disability 
attributable to POW status.  A separation document indicated 
that he complained of ear pain and malaria in 1942, but in 
1988 he reported having malaria, severe cough, stomach pain 
and other problems.  The veteran stated that there were no 
discrepancies between these two reports.  He stated that he 
had been provided assistance by an attorney in advancing his 
claim for VA benefits and who assisted him in completing the 
questionnaire regarding ailments attributable to POW status.  
He said that he did not pay this attorney but that the 
assistance was provided free of charge because the attorney 
was a personal friend, who had subsequently died.  

Mr. [redacted]'s surviving spouse and daughter-in-law denied any 
knowledge of the affidavit in question and Mrs. [redacted] denied 
being helped with her VA claim by a "fixer."  

The co-signer on the affidavit in question was interviewed 
and he reported that he did not know either Mr. [redacted] or the 
veteran.  The co-affiant did not recall ever signing such 
document or affixing a thumbprint to it, and his family 
members also had no knowledge of his executing the affidavit 
in question.  

In August 2001, a letter was received from the veteran 
indicating that a Mr. [redacted] had approached him and 
asked him if he had received notice of a proposed forfeiture 
of VA benefits.  When he replied in the affirmative, 
Mr. [redacted] told him not to worry about it because, "I 
will be the one to be blamed for this."  Mr. [redacted] 
purportedly told the veteran that he was the one who had 
prepared the affidavit in question and signed it without the 
veteran's knowledge.  

Also received was a statement from Mr. [redacted], age 72, 
who indicated that over the years he had gained experience in 
assisting individuals with their claims for VA benefits.  He 
said that, among many others, he had helped the veteran with 
his claim for VA benefits.  Mr. [redacted] then reported 
that he acted in bad faith when he prepared and signed the 
joint affidavit in question in favor of Mr. [redacted] without 
the knowledge and participation of the purported affiants, 
including the veteran.  He said he did so "because they were 
not around when I prepared and signed the" affidavit.  He 
reported that he did not actually present the affidavit to 
the veteran or the co-affiant because he was just too lazy to 
approach them for their assistance.

All evidence on file was presented to the director of the VA 
Compensation and Pension Service who issued the May 2002 
forfeiture decision at issue in this appeal.  

In October 2002, the veteran submitted a statement which, 
contrary to the allegations contained in his earlier sworn 
deposition, indicated that he did not sign the affidavit in 
question.  He reported that his spouse had informed them that 
two women had come to his house, but that he was not there at 
the time and that these women left.  He said that he did not 
sign the affidavit and the signature on it was not his.  

In October 2002, the veteran and another of his daughters 
(not the one who co-signed his March 2001 deposition) 
testified at a personal hearing at the RO.  At that time, the 
veteran again stated that he did not sign the affidavit in 
question, attesting to personal knowledge of Mr. [redacted] and 
of physical impairments sustained by Mr. [redacted] during his 
captivity as a POW.  The veteran denied the facts contained 
in his initial sworn deposition and again reported that his 
wife had told him that two people came to his home looking 
for him but he was not there and that they left.  The veteran 
again indicated that he could not read or write English.  
When asked who was assisting him in presenting written 
statements supporting his arguments against forfeiture, the 
veteran reported that he was being assisted by 
Mr. [redacted].  When asked how they met he reported that 
"I just met him at the Post Office."  The veteran was asked 
to explain why he signed attesting to the truthfulness of his 
March 2001 deposition as translated to him by his daughter 
but he did not provide a responsive answer.  The veteran's 
daughter stated that her mother told her that two individuals 
had come to their home looking for her father but that he was 
not around so he never signed any affidavit.  

The Board finds that the evidence on file shows beyond a 
reasonable doubt that the veteran knowingly signed a false 
affidavit concerning a claim for VA benefits of another 
individual.  That the factual contents of the affidavit in 
question are false is without question as both the veteran 
and his co-affiant testified that they have absolutely no 
knowledge of Mr. [redacted] and therefore could not possibly have 
provided truthful statements about whether Mr. [redacted] was 
ever a POW or his physical condition while serving as a POW.  

Rather, the principal dispute in this case was initially over 
the veteran's state of mind at the time he signed this 
affidavit, and later, whether he signed it at all.  The Board 
finds, as did the RO and the Director of VA Compensation and 
Pension Service, that the veteran's statement provided at the 
time of his sworn deposition in March 2001 is more credible 
and believable than statements and testimony provided by the 
veteran later during the forfeiture process.  The Board finds 
it particularly noteworthy that the March 2001 sworn 
deposition, taken early in the investigation process, was co-
signed by the veteran's own daughter as 
interpreter/translator.  There can be little question or 
doubt that the veteran told the VA investigator at the time 
of his deposition that he knowingly and willingly signed this 
affidavit when it was presented to him by two women who asked 
for his assistance in advancing the claim of a fellow 
Philippine veteran POW.  It is also noteworthy that, at that 
time, the veteran rightfully questioned whether his own VA 
benefits might be jeopardized by this action, and that he 
only signed the affidavit after receiving assurances from 
these women that there was no risk to his own VA benefits.  

This deposition taken with the assistance of the veteran's 
own daughter as interpreter and translator is more reliable 
and credible than subsequent statements and testimony which 
are diametrically opposed in that they purport that the 
veteran was not home and that he simply never signed the 
affidavit at all.  The fact that Mr. [redacted] submitted a 
statement corroborating the veteran's later version of the 
truth by reporting that he himself signed the veteran's name 
to this affidavit lacks credibility in that the veteran 
testified that Mr. [redacted] had continued to assist the 
veteran in the contest of the forfeiture action.  Although 
Mr. [redacted]' August 2001 statement clearly stated that he 
had assisted the veteran himself in processing claims for VA 
benefits, the veteran's August 2001 statement indicates that 
Mr. [redacted] simply showed up at his door and admitted 
complicity in signing the veteran's name on the affidavit in 
question.  Later, at the time of the personal hearing at the 
RO in August 2002, the veteran testified that he had simply 
met Mr. [redacted] at the Post Office.  

The evidence shows, beyond a reasonable doubt, that the 
veteran knowingly and willingly signed the affidavit in 
question and thereby presented false and fraudulent 
statements in support of another individual's claim for VA 
compensation benefits.  Although the veteran is not shown to 
be able to read or write English and claims he did not know 
the contents of this affidavit and its particulars, the Board 
finds, consistent with the veteran's sworn deposition, that 
the veteran knew that this affidavit was to be used to 
support a claim by another individual for VA compensation 
benefits; this was, after all, what the two women explained 
to him was the purpose of the affidavit.  

Being unaware of the contents of an affidavit then knowingly 
swearing to those contents is a false and fraudulent act, 
albeit without an intimate knowledge of the details contained 
in such affidavit.  That the veteran knew that executing this 
affidavit could be detrimental to his own continued receipt 
of VA benefits is evidenced by statements made in his March 
2001 deposition.  It apparently required assurances of the 
two women that his benefits would not be jeopardized before 
he agreed to sign a sworn affidavit which clearly purported 
to present a statement of facts to VA of which the veteran 
declared he did not know and could not read.  The Board finds 
that these actions aided and assisted in the making and 
subsequent presentation of a false and fraudulent affidavit 
for VA benefits for another individual consistent with 
38 U.S.C.A. § 6103(a).  The Board also finds that the RO 
properly followed the procedures for proposing and obtaining 
a declaration of forfeiture in accordance with 38 C.F.R. 
§ 3.905.  

The veteran forwarded a letter directly to the Board, 
received January 5, 2004, requesting that his appeal be 
remanded so that he could submit additional evidence.  He 
gave no indication of the nature of this evidence.  He did 
state he wanted additional time "so that I can procure" 
additional evidence, which the Board takes to mean that he 
was not presently in possession of additional evidence.  

38 C.F.R. § 20.1304(a) (2003) provides that a veteran be 
provided a period of 90 days following notification of an 
appeal being certified to the Board to submit any additional 
evidence.  The veteran was notified that his appeal had been 
forwarded to the Board in February 2003, some eleven months 
ago.  

38 C.F.R. § 20.1304(b) (2003) provides that following the 
expiration of the 90 days, the Board will not accept 
additional evidence except when the veteran demonstrates good 
cause for the delay.  Examples of good cause include, but are 
not limited to, illness or incapacity of the veteran or 
representative, discovery of evidence after expiration of the 
time limit, and delay in transfer of the record to the Board.  
If good cause is not shown, the request to submit additional 
evidence will be referred to the RO upon completion of the 
Board's action on the pending appeal without action by the 
Board on the request to submit additional evidence.  New 
evidence received by the RO may be treated as a request to 
reopen the claim and, if the Board denied the claim and the 
RO is subsequently able to allow the claim upon consideration 
of the new evidence, the effective date of that allowance 
will be the same date as if the Board had granted the appeal 
previously pending. 

The veteran has not shown any good cause for the delay in 
submitting new evidence beyond the 90 days following his 
notification of the certification of his appeal to the Board.  
He has not even indicated that he is in possession of any new 
evidence, but only requested additional time to procure such 
evidence.  In the absence of good cause shown, the Board may 
not consider new evidence, and will therefore not grant a 
delay, or remand the appeal, so that additional evidence 
might be procured.    

In accordance with the regulation, the request to submit 
additional evidence is referred to the RO.  Should new 
evidence be submitted sufficient to reopen the claim and 
result in an allowance of the benefit sought, the effective 
date of such allowance may be protected in accordance with 
the regulation.  38 C.F.R. § 20.1304(b)(i) (2003).  

ORDER

The declaration of forfeiture against the veteran was proper 
under 38 U.S.C.A. § 6103(a), and the appeal to remain 
eligible for VA benefits is denied.

	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



